DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cromme (US2020/0072159 A1).

Regarding to Claim 1, Cromme teaches a piston for an internal combustion engine, comprising:
a piston crown having an outer surface (Paragraph 9);
a heat management coating disposed on at least a region of the outer surface of the piston crown (Paragraph 9, Paragraph 41 indicate the sealing layer would provide the thermal insulating function);
the heat management coating including a base layer and a functional layer (Paragraph 12 teaches an embodiment would be used with two layers, so the lower layer can be considered as a base layer and the upper layer can be considered as a functional layer);
the base layer disposed between the piston crown and the functional layer, and adjoining the outer surface of the piston crown (Paragraph 12 teaches an embodiment would be sued with two layers, so the lower layer can be considered as a base layer and the upper layer can be considered as a functional layer, and base layer would dispose between the piston crown and the functional layer.  Paragraphs 8, 25 teaches a plasma oxide layer, and the examiner considered the plasma layer can be considered as a part of the outer surface of the piston.  Therefore, the arrangement would still reflect the limitations under the broadest reasonable interpretation);
the base layer having a base layer matrix including a first polysilazane (Paragraph 12);
the functional layer having a functional layer matrix including a second polysilazane (Paragraph 12); and
wherein the second polysilazane is different from the first polysilazane (Paragraph 12).

Regarding to Claim 2, Cromme teaches the piston, wherein the first polysilazane is an inorganic polysilazane and the second polysilazane is an organic polysilazane (Paragraph 12).

Regarding to Claim 4, Cromme teaches the piston, wherein the base layer has a base layer thickness, measured at a right angler to the outer surface of the piston crown, of 0.2 micrometer to 2 micrometer (Paragraph 30.  Please see the rejection of Claim 1 that the examiner considered the plasma oxide layer is a part of the outer surface of the piston).

Regarding to Claim 5, Cromme teaches the piston, wherein the functional layer has a functional layer thickness, measured at a right angle to the outer surface of the piston crown, of 50 micrometers to 100 micrometers (Paragraphs 30, 32, the thickness can be achieved under at least some circumstances).

Regarding to Claim 6, Cromme teaches the piston, wherein the functional layer further includes a plurality of hollow glass spheres embedded in the functional layer matrix in the manner of a filler (Paragraph 32).

Regarding to Claim 15, Cromme teaches an internal combustion engine, comprising:
a cylinder (Abstract, since it is a piston for an internal combustion engine, it would be known that there is a cylinder for the system);
the piston according to claim 1;
wherein the piston is guided movably within the cylinder in a stroke direction (Abstract); and
wherein the outer surface of the piston, together with the cylinder, partly bounds a combustion chamber (Abstract, since is it a piston for an internal combustion engine, one with ordinary skill in the art would know the piston would operate as taught in the limitation).

Regarding to Claim 17, Cromme teaches the piston, wherein the base layer thickness is 0.2 micrometer to 0.6 micrometer (Paragraph 30.  Please see the rejection of Claim 1 that the examiner considered the plasma oxide layer is a part of the outer surface of the piston).

Regarding to Claim 18, Cromme teaches the piston, wherein the functional layer thickness is 50 micrometers to 70 micrometers (Paragraphs 30, 32, the thickness can be achieved under at least some circumstances).

Regarding to Claim 22, Cromme teaches the piston, wherein:
the base layer thickness is 0.2 micrometer to 0.6 micrometer (Paragraph 30.  Please see the rejection of Claim 1 that the examiner considered the plasma oxide layer is a part of the outer surface of the piston); and
the functional layer thickness is 50 micrometers to 70 micrometers (Paragraphs 30, 32, the thickness can be achieved under at least some circumstances).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kawanaka  (US2017/0284333 A1) in view of Cromme (US2020/0072159 A1).

Regarding to Claim 3, Kawanaka teaches a piston for an internal combustion engine, comprising:
a piston having an outer surface (Paragraph 76);
a heat management coating disposed on at least a region of the outer surface of the piston crown (Fig. 1, Part 11, Paragraphs 76, 77);
the heat management coating including a base layer (Fig. 1, Part 11);
the base layer including at least one of (i) nickel and (ii) silicon dioxide filled with a plurality of aluminum flakes (Paragraph 77).

Kawanaka fails to explicitly disclose, but Cromme teaches a piston, comprising:
the heat management coating including a base layer and a functional layer;
the base layer disposed between the piston crown and the functional layer, and adjoining the outer surface of the piston crown; and
the functional layer having a functional layer matrix including an organic polysilazane [Cromme teaches a heat management coating especially good for an aluminum-alloy piston (Cromme, Paragraph 9, Paragraph 10, Paragraph 41) can comprises a two layer coating (Cromme, Paragraph 12) and the upper coating is an organic polysilazane (Cromme, Paragraph 12) to prevent the coating from being saturated with fuel and have an excellent adhesion (Cromme, Paragraph 39, 40).  When applying the teachings of Cromme to Kawanaka, since Lineton teaches a layer comprises nickel and aluminum (Kawanaka, Paragraph 77), one with ordinary skill in the art would considered to add a polysilazane layer on the base layer to prevent the coating from being saturated with fuel and have an excellent adhesion (Cromme, Paragraph 39, 40).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawanka to incorporate the teachings of Cromme to add a polysilazane layer on the aluminum-alloy layer in order to prevent the coating from being saturated with fuel and have an excellent adhesion (Cromme, Paragraph 39, 40).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cromme (US2020/0072159 A1) in view of Agarwal (US2010/0009207 A1).

Regarding to Claim 8, Cromme fails to explicitly disclose, but Agarwal teaches a piston, wherein the functional layer further includes a plurality of metal flakes embedded in the functional layer matrix in the manner of a filler [Agarwal teaches a coating comprises a functional layer (Agarwal, Fig. 1, Part 2) comprises metal flake to achieve art-recognized purpose (Agarwal, Paragraph 80).]

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to have modified Cromme to incorporate the teachings of Agarwal to add metal flake on the coating layer in order to achieve art-recognized purpose (Agarwal, Paragraph 80).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cromme (US2020/0072159 A1) in view of Eder (US2015/0381004 A1).

Regarding to Claim 9, Cromme fails to explicitly disclose, but Eder teaches a piston, wherein the functional layer further includes mica embedded in the functional layer matrix in the manner of a filler [Eder teaches a polysilazane layer comprises mica particles to increase mechanical strength and insulation (Eder, Paragraphs 35, 36).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cromme to incorporate the teachings of Eder to add mica to polysilazane layer in order to increase mechanical strength and insulation (Eder, Paragraphs 35, 36).

Claims 10, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cromme (US2020/0072159 A1) in view of Taguchi (US2018/0094603 A1).

Regarding to Claim 10, Cromme fails to explicitly disclose, but Taguchi teaches a piston, wherein the heat management coating further includes an outer layer disposed on the functional layer facing away from the piston crown [Taguchi teaches a piston have a heat management coating (Taguchi, Fig. 1, Fig. 2, Part 41 and Part 42) and further includes an outer layer (Taguchi, Fig. 2, Part 43) on the functional layer (Taguchi, Fig. 2, considering Part 42 is the functional layer under the broadest reasonable interpretation) to ensure the high heat insulating properties of the heat management coating (Taguchi, Paragraph 10).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cromme to incorporate the teachings of Taguchi to add an outer layer on the functional layer in order to ensure the high heat insulating properties of the heat management coating (Taguchi, Paragraph 10).

Regarding to Claim 11, Cromme in view of Taguchi teaches the modified piston, wherein the outer layer includes an inorganic polysilazane (Taguchi, Paragraph 207 teaches the outer layer can made by polysilazane which is an inorganic compound based on the manufacturing).

Regarding to Claim 13, Cromme in view of Taguchi teaches the modified piston, wherein the outer layer has an outer layer thickness, measured at a right angle to the outer surface of the piston crown, of 5 micrometers to 10 micrometers (Taguchi, Paragraph 20, since the reference teaches the thickness of Part 43 is 10 micrometer, which would on the range of the limitations under the broadest reasonable interpretation).

Claims 1, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cromme (US2020/0072159 A1) in view of Taguchi (US2018/0094603 A1).

Regarding to Claim 1, Cromme teaches a piston for an internal combustion engine, comprising:
a piston crown having an outer surface (Paragraph 9);
a heat management coating disposed on at least a region of the outer surface of the piston crown (Paragraph 9, Paragraph 41 indicate the sealing layer would provide the thermal insulating function);
the heat management coating including a base layer (Paragraph 8, Paragraph 13);
the base layer adjoining the outer surface of the piston crown (Paragraphs 8, 25 teaches a plasma oxide layer, and the examiner considered the plasma layer can be considered as a part of the outer surface of the piston.  Therefore, the arrangement would still reflect the limitations under the broadest reasonable interpretation); and
the base layer having a base layer matrix including a first polysilazane (Paragraph 13, considering the material is organic polysilazane).

Cromme fails to explicitly disclose, but Taguchi teaches a piston comprising:
the heat management coating including a base layer and a functional layer;
the base layer disposed between the piston crown and the functional layer;
the functional layer having a functional layer matrix including a second polysilazane; and
wherein the second polysilazane is different from the first polysilazane [Taguchi teaches a piston have a heat management coating (Taguchi, Fig. 1, Fig. 2, Part 41 and Part 42) and further includes a functional layer (Taguchi, Fig. 2, Part 43) on a base layer (Fig. 2, considering Part 42 is a base layer under the broadest reasonable interpretation) to ensure the high heat insulating properties of the heat management coating (Taguchi, Paragraph 10).  In addition, the layer Part 42 is made by inorganic polysilazane (Taguchi, Paragraph 207 teaches the outer layer can made by polysilazane which is an inorganic compound based on the manufacturing).  Therefore, when applying the teachings of Taguchi to Cromme, one with ordinary skill in the art would considered to add a functional layer outside the base layer taught in Cromme as a different polysilazane to ensure the high heat insulating properties of the heat management coating (Taguchi, Paragraph 10).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cromme to incorporate the teachings of Taguchi to add a layer with certain material on the based layer in order to ensure the high heat insulating properties of the heat management coating (Taguchi, Paragraph 10).

Regarding to Claim 21, Cromme in view of Taguchi teaches the modified piston, wherein the first polysilazane is an organic polysilazane and the second polysilazane is an inorganic polysilazane (Cromme, Paragraph 13, Taguchi, Paragraph 207).

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cromme (US2020/0072159 A1) and Taguchi (US2018/0094603 A1) as applied to Claim 10 above, and further in view of Lineton (US2018/0128166 A1).

Regarding to Claim 14, Cromme and Taguchi fail to explicitly disclose, but Lineton teaches a piston, wherein the outer layer at least one of (i) is pore-free and (ii) has closed pores, such that the outer layer covers the functional layer in an essentially gas-impermeable manner [Lineton teaches a coating layer would have additional manufacture to close the pores on the layer to prevent the access of the gas to provide sufficient thermal barrier (Lineton, Paragraph 40).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cromme and Taguchi to incorporate the teachings of Lineton to provide additional manufacture on coating layer to close pores on the layer in order to prevent the access of the gas to provide sufficient thermal barrier (Lineton, Paragraph 40).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kawanaka  (US2017/0284333 A1) and Cromme (US2020/0072159 A1) as applied to Claim 3 above, and further in view of Eder (US2015/0381004 A1).

Regarding to Claim 23, Kawanaka and Cromme fail to explicitly disclose, but Eder teaches a piston, wherein the functional layer further includes at least one of (i) a plurality of metal flake and (ii) mica, which is embedded in the functional layer matrix in the manner of a filler [Eder teaches a polysilazane layer comprises mica particles to increase mechanical strength and insulation (Eder, Paragraphs 35, 36).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawanaka and Cromme to incorporate the teachings of Eder to add mica to polysilazane layer in order to increase mechanical strength and insulation (Eder, Paragraphs 35, 36).

Claims 24, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cromme (US2020/0072159 A1) in view of Taguchi (US2018/0094603 A1) and Lineton (US2018/0128166 A1).

Regarding to Claim 24, Cromme teaches a piston for an internal combustion engine, comprising:
a piston crown having an outer surface (Paragraph 9);
a heat management coating disposed on at least a region of the outer surface of the piston crown (Paragraph 9, Paragraph 41 indicate the sealing layer would provide the thermal insulating function), the heat management coating including:
a base layer disposed directly on and adjoining the outer surface of the piston crown, the base layer having a base layer matrix including a first polysilazane (Paragraph 12 teaches an embodiment would be sued with two layers, so the lower layer can be considered as a base layer and the upper layer can be considered as a functional layer, and base layer would dispose between the piston crown and the functional layer.  Paragraphs 8, 25 teaches a plasma oxide layer, and the examiner considered the plasma layer can be considered as a part of the outer surface of the piston.  Therefore, the arrangement would still reflect the limitations under the broadest reasonable interpretation);
a functional layer disposed on the base layer such that the base layer is disposed between the piston crown and the functional layer, the functional layer having a functionaly layer matrix including a second polysilazane that is different from the first polysilazane (Paragraph 12 teaches an embodiment would be sued with two layers, so the lower layer can be considered as a base layer and the upper layer can be considered as a functional layer, and base layer would dispose between the piston crown and the functional layer.  Paragraphs 8, 25 teaches a plasma oxide layer, and the examiner considered the plasma layer can be considered as a part of the outer surface of the piston.  Therefore, the arrangement would still reflect the limitations under the broadest reasonable interpretation).

Cromme fails to explicitly disclose, but Taguchi and Lineton teaches a piston comprising:
an outer layer disposed on the functional layer facing away from the piston crown, the outer layer structured as at least one of (i) is pore-free layer and (ii) a porous layer including a plurality of closed pore, such that the outer layer covers the functional layer in an essentially gas-impermeable manner [Taguchi teaches a piston have a heat management coating (Taguchi, Fig. 1, Fig. 2, Part 41 and Part 42) and further includes an outer layer (Taguchi, Fig. 2, Part 43) on the functional layer (Taguchi, Fig. 2, considering Part 42 is the functional layer under the broadest reasonable interpretation) to ensure the high heat insulating properties of the heat management coating (Taguchi, Paragraph 10).  Lineton teaches a coating layer would have additional manufacture to close the pores on the layer to prevent the access of the gas to provide sufficient thermal barrier (Lineton, Paragraph 40).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cromme to incorporate the teachings of Taguchi and Lienton to add an outer layer on the functional layer in order to ensure the high heat insulating properties of the heat management coating (Taguchi, Paragraph 10), and further provide additional manufacture on coating layer to close pores on the layer in order to prevent the access of the gas to provide sufficient thermal barrier (Lineton, Paragraph 40).

Response to Arguments
Applicant's arguments regarding Claim 1 and Claim 4 filed on 05/23/2022 have been fully considered but they are not persuasive.

Regarding to the argument, the applicant claimed Cromme fail to teach the claimed limitations of Claims 1, 4.  The examiner respectfully disagreed.

In argument, the applicant claimed Cromme teaches a piston would cover with plasma oxide on the top surface of the piston.  Therefore, Cromme would fail to teach the limitation “the base layer disposed between the piston crown and the functional layer, and adjoining the outer surface of the piston crown” since in Cromme, the base layer would adjoin with the plasma oxide area not the surface of the piston crown.  However, the examiner considered Claim 1 fails to teach whether the base layer must adjoin with the surface of the piston crown directly or not, so under the broadest reasonable interpretation, Cromme would still teach the base layer adjoin the outer surface of the piston crown indirectly.  In addition, even the limitation required the base layer must adjoin with the outer surface of the piston crown directly, the examiner considered the plasma oxide area can also be considered as a part of the piston.  Therefore, the plasma oxide can be considered as a part of the outer surface of the piston crown, and Cromme would still reflect the limitations of Claim 1 under the broadest reasonable interpretation.

The argument of Claim 4 is not persuasive due to at least the same reasons as Claim 1.

Applicant’s arguments, see Remark, filed 05/23/2022, with respect to the Rejections of Claims 3, 8, 9, 14 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejections are made, please see the detail in the rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/             Primary Examiner, Art Unit 3747